Garnett, J. This is a contest between appellant, an attachment creditor of Simon Richter, and appellees, to whom Richter made a voluntary assignment for the benefit of his creditors, on April 10, 1889. Appellant’s writ of attachment was sued out the same day the assignment was made, but prior to both the stock of goods belonging to Richter had been levied upon by the sheriff of Cook County, under an attachment writ issued from the Superior Court of Cook County, in favor of Moore Brothers, and at the same time the goods were subject to a lien in favor of one Miller, under an execution then in the hands of the sheriff. Finding his stock of goods in possession of the sheriff, by virtue of the attachment in favor of Moore Brothers, Richter caused an assignment to appellees to be prepared, executed the same before eleven o’clock in the forenoon of April 10th, and it was filed for record both in the recorder’s office and in the office of the clerk of the County Court of Cook County at twelve o’clock at noon of that day. Immediately after the assignment was executed, Richter and Ascher called at the sheriff’s office and gave notice of the assignment, telling the deputy sheriff that the assignee wanted possession of the stock of goods. Appellant claims that, before the sheriff was notified of the assignment, the constable, in whose hands the writ of attachment was placed for the purpose of levying, informed the deputy sheriff that he had the writ, and wanted to make a levy thereunder on the stock of goods. The constable did indorse upon the writ of attachment a levy upon the stock, and stated in his return that the levy was made in the forenoon at eleven o’clock and twenty-five minutes. If the statement in the constable’s return of his levy, as to the time it was so made, is evidence of the exact time of the levy, it is not conclusive. There was other evidence strongly tending to prove that the deputy sheriff did not see the constable that day until after twelve o’clock at noon, and it is not pretended that the sheriff himself was notified of appellant’s attachment. If the dejmty sheriff was not notified of appellant’s attachment until after twelve o’clock at noon, it was clearly too late to give appellant a lien prior to the title of the assignees. The County Court heard the evidence, saw the witnesses, and, believing the evidence in favor of the assignees, dismissed the appellant’s petition for priority. In such cases the law gives the same respect to the judgment of the court as to a verdict of a jury. Wood v. Price, 46 Ill. 436. The judgment is affirmed. Judgment affirmed.